      Case 3:18-cv-00298-MMD-CLB Document 130 Filed 10/23/20 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3     BENJAMIN ESPINOSA,
4                                                      3:18-cv-0298-MMD-CLB
                                   Plaintiff,
5         v.
                                                       ORDER
6     FILSON, et al.,
7
                                Defendants.
8

9

10         Plaintiff has filed a motion requesting transcripts of the settlement reached on August

11   11, 2020 due to defendants’ failure to meet the terms of the agreement (ECF No. 129).

12   Defendants shall file a response to this motion on or before Monday, November 2, 2020.

13
             October 23, 2020
     DATED: __________________.
14

15

16                                              ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26
27

28

                                                   1
